Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           14-JAN-2019
                                                           09:29 AM


                             SCWC-17-000654


              IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

              SUSAN OWEN, Petitioner/Defendant-Appellant.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CASE NO. 1DCC-XX-XXXXXXX)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
    (By: Nakayama, Acting C.J., McKenna, Pollack, Wilson, JJ., and
     Circuit Judge Kubo, in place of Recktentwald, C.J., recused)

            Petitioner/Defendant-Appellant Susan Owen’s application

for writ of certiorari filed on December 3, 2018, is hereby

rejected.

            DATED:   Honolulu, Hawaii, January 14, 2019.

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson

                                 /s/ Edward H. Kubo, Jr.